DETAILED ACTION
This Office Action is responsive to the amendment filed on 1/18/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 


Claim Rejections - 35 USC § 112
Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends from claim 1, and recites species of the required hydrophobic substance; however, it is noted that the claim does not recite a conjunction before the last listed species. Note that the choice of conjunction would affect the scope of the currently written claim. For example, if the claim included the conjunction “and” before the final listed species, it would require that all three of the recited species must be present. Alternatively, the inclusion of the conjunction “or” in the recited list would only require that one of the recited species must be present. The claim is therefore indefinite, as an ordinary artisan would not know how many of the listed species must be present in order to meet the claimed limitations.
Regarding claim 15: Claim 15 depends from claim 7, and recites the same limitation as claim 13. Claim 15 is therefore indefinite per the same rationale as outlined in the previous paragraph.

Claim Rejections - 35 USC § 102
Claims 1, 3-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimozawa et al, WO2015/119040 (of record).
Shimozawa et al, US10100190, has been utilized as an equivalent English translation of WO2015/119040.
The examiner notes that Koganehira et al, US2010/0289848, is cited as evidence that the claimed use of a hydrophobic substance is met by the Shimozawa.
As discussed in the previous Actions, incorporated herein by reference, Shimozawa discloses a thermoplastic resin composition (for claims  5, 11) comprising a graft copolymer, wherein said graft copolymer is prepared by graft polymerizing a monomer mixture onto an acrylic rubber polymer (abstract). Said thermoplastic resin composition is used in the production of molded articles (for claims 6, 12) (Column 16, lines 23-32).
Example I-9 of Shimozawa (Column 20, lines 45-56; Table 1) discloses a graft copolymer prepared via a process comprising the steps of 
emulsion polymerization (for claim 7) of a monomer mixture comprising n-butyl acrylate, corresponding to the claimed alkyl (meth)acrylate (for claims 1, 7); diethylene glycol dimethacrylate, corresponding to the claimed crosslinking agent wherein X is a polyalkylene glycol and each R1 is a CH3 group (for claims 1, 7); and allyl methacrylate, corresponding to the claimed hydrophobic substance (for claims 1, 7) (see Koganehira ¶0043), to form an acrylate rubber latex (for claims 1, 7); followed by
graft polymerization of a monomer mixture comprising styrene (i.e., an aromatic vinyl monomer) and acrylonitrile (i.e., a vinyl cyanide monomer) onto said acrylate rubber latex, resulting in the production of the graft copolymer (for claims 4, 10).
Shimozawa teaches that the rubber has a volume average particle size of 240 nm and a gel content of 92% (for claims 1, 7).
Regarding the claimed amount of hydrophobic substance: Note that the prior art process of Example I-9 was performed using 97 parts n-butyl acrylate, 1.5 parts diethylene glycol dimethacrylate, and 1.5 parts allyl methacrylate (Table 1). Based on these numbers, it is calculated that the process of Shimozawa’s Example I-9 was performed using about 1.52 parts allyl methacrylate per 100 parts of the combination of n-butyl acrylate and diethylene glycol dimethacrylate (for claims 1, 7).
Regarding the claimed degree of swelling in acetone: Shimozawa is silent regarding the degree of swelling in toluene; however, it is reasonably expected that this property is met be the polymer of prior art Example I-9. Note that applicant states the following in the remarks submitted 7/26/2021 (see page 7, lines 6-8).

    PNG
    media_image1.png
    81
    662
    media_image1.png
    Greyscale

Applicant has stated on the record that an ordinary artisan would reasonably expect that the swelling properties of the prior art rubber particle in toluene would not be significantly different from its swelling properties in acetone. Shimozawa teaches that the rubber produced in Example I-9 swells 8.7 times (i.e., 870%) in toluene (see Table 1). Given applicant’s statement that an ordinary artisan would expect the swelling properties in acetone to not be different from the swelling properties in toluene, it is therefore reasonably expected that the prior art polymer of Example I-9 would have the required swelling property in acetone (for claims 1, 7).
Regarding the claimed limitation that the product is made via a mini-emulsion process:  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113). As discussed above, the prior art teaches the production of a graft copolymer which 1) is prepared using the same chemical compounds combined in the same ratio as recited in the instant claims, 2) is prepared via a similar method of emulsion polymerization as disclosed in the instant application, and 3) is characterized by the same properties of gel content, particle size, and swelling as used to define the claimed invention. The prior art graft copolymer therefore appears to be identical to the claimed invention. The burden is therefore shifted to applicant to provide evidence that the claimed process step results in an unobvious difference between the claimed invention and the prior art (for claim 3).

Claim Rejections - 35 USC § 103
Claims 9 and 13-16 is rejected under 35 U.S.C. 103 as being unpatentable over Shimozawa et al, WO2015/119040, in view of Fontenot et al, US5686518 (of record).
The disclosure of Shimozawa’s Example I-9 is discussed earlier in this Action. Shimozawa teaches that the acrylic rubber polymer, corresponding to claimed rubbery polymer (A) (for claim 9), is prepared via emulsion polymerization of butyl acrylate, corresponding to the claimed alkyl (meth)acrylate (for claim 9), and diethylene glycol dimethacrylate, corresponding to the claimed crosslinking agent (for claim 9), and allyl methacrylate, corresponding to the claimed hydrophobic substance (for claim 9).
Shimozawa is silent regarding the use of a miniemulsion polymerization process employing the recited components.
Fontenot discloses a miniemulsion polymerization process which can be used in the polymerization of acrylate monomers (abstract; Column 2, lines 25-51; Column 3, line 64 to Column 4, line 12). Said miniemulsion process comprises the polymerization of a monomer mixture in a system comprising water (for claim 9) (abstract); a surfactant, corresponding to the claimed emulsifier (for claim 9) (abstract, Column 4, lines 56-67); an oil-soluble radical initiator (for claim 9), and a polymeric co-surfactant (Column 6, line 66 to Column 7, line 2). Said initiator may be benzoyl peroxide, corresponding to the claimed hydrophobic peroxide (for claims 14, 16) (Column 6, lines 56-58); further note that Fontenot exemplifies the use of about 0.3375 parts initiator per 100 parts monomer (see example 3). Said polymeric co-surfactant is hydrophobic and has a molecular weight greater than 3000 (for claims 13, 15), and is present in an amount of 0.5 to 5.0% by weight (Column 2, lines 40-41; Column 4, lines 17-19 and 44-46) As taught by Fontenot, the miniemulsion process results in a final latex is more shear stable than a latex prepared via conventional emulsion processes and is characterized by a higher degree of uniformity in particle size (Column 3, lines 12-18).
As taught by Shimozawa, the graft copolymer of WO2015/119040 can be prepared via emulsion polymerization methods (Column 7, line 10-20). Furthermore note that the particle size desired by Shimozawa-0.10 to 0.30 µm (i.e., 100 to 300 nm)-falls within the range of 50 to 500 nm taught by Fontenot as being the range of  average particle size which can be obtained by a miniemulsion method (Column 3, lines 2-3). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to .

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Applicant argues that Shimozawa does not teach or suggest the claimed limitation “a hydrophobic substance, an amount of the hydrophobic substance being 0.1 to 10 parts by mass relative to 100 parts by mass of a total amount of the alkyl (meth)acrylate and the crosslinking agent” as recited in the independent claims. Applicant alleges that the Shimozawa is silent regarding the use of a hydrophobic substance other than as the monomer(s) used in the graft polymerization step or as an additive combined with the polymer after polymerization is complete.
As discussed earlier in this Action and paragraphs 12 to 13 of the Office Action mailed on 10/26/2021, Example I-9 of Shimozawa discloses a graft copolymer prepared via a two-step process, wherein the first step is the polymerization of a monomer mixture comprising n-butyl acrylate, diethyleneglycol dimethacrylate, and allyl methacrylate. Allyl methacrylate is a hydrophobic monomer, and therefore corresponds to the claimed limitation of a “hydrophobic substance”; additionally, as discussed earlier in this Action, the amount of allyl methacrylate used in Example I-9 falls within the range recited in the instant claims. Furthermore, note that Table 1 of Shimozawa specifically lists allyl 
The prior art example I-9 explicitly discloses a graft copolymer wherein the claimed amount of allyl methacrylate-i.e., a hydrophobic substance- is used as an ingredient in combination with an acrylate and a crosslinking agent for the production of the acrylic rubber core of the graft copolymer. Furthermore, note that applicant has not provided any arguments and/or evidence refuting the position of record that allyl methacrylate falls within the scope of the claimed limitation “hydrophobic substance.” Applicant’s argument that the prior art does not teach the use of a hydrophobic substance in the production of the rubber core therefore is not persuasive, as it is directly contradicted by Shimozawa’s use of  allyl methacrylate in the process of Example I-9. 
With respect to the rejections of claims 13-16, applicant’s argument that Fontenot does not teach the use of a hydrophobic substance as an ingredient of a polymer latex is not persuasive because the features upon which applicant relies (i.e., that the hydrophobic substance is an ingredient in a polymer latex) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As currently written, the claims only require that the hydrophobic substance is present in the mixture that is polymerized; no language is present that would require that the hydrophobic substance is polymerized and becomes a part of the final latex structure. So long as a hydrophobic substance is present in the claimed amount during the polymerization, the claimed limitations are met regardless of whether it is incorporated into the polymer latex structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765      

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765